Citation Nr: 1452719	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation in excess of 40 percent for service-connected traumatic brain injury (TBI).

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  It is noted that the Veteran previously raised this issue in a March 2012 claim for TDIU and the RO denied such entitlement in a July 2013 rating decision.  Although a statement of the case (SOC) was not provided for this issue, it was readjudicated in a May 2014 supplemental statement of the case (SSOC) along with the other issues on appeal.  In May 2014, a letter from the Veteran's representative indicated that he considered TDIU to be among the issues currently on appeal.  It is noted that this letter was received within one year of the denial of the Veteran's TDIU claim and that the RO certified this issue for appeal to the Board.

The Court has held that the issuance of a SOC is not an absolute requirement for the acceptance of a substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996).  The Court has also held that, by consistently treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

Additionally, the Court has observed that, when a timely notice of disagreement is filed, a claim is placed in appellate status.  See id. at 45.  To constitute a valid notice of disagreement, special wording is not required, provided that the communication in question can be reasonably construed as a disagreement with the underlying rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (2013); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 

Here, the May 2014 correspondence can reasonably be considered a notice of disagreement, as it displays dissatisfaction with the results of the July 2013 rating decision denying TDIU and a desire for appellate action.  Additionally, despite the fact that a formal SOC was never issued for the claim of TDIU, it was readjudicated in the May 2014 SSOC and the Veteran has been afforded all appropriate due process considerations.  Last, as this appeal has been characterized by the Veteran and his representative, as well as by the RO via certification, as being in appellate status, so too does the Board consider such characterization to be proper.  Accordingly, the Board finds that jurisdiction over this issue is appropriate in light of the aforementioned circumstances as well as the Court's holding in Rice, due to the fact that the Veteran is appealing increased evaluation claims and the claim of TDIU is based upon such.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the applicable appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, anger, irritability, and social isolation.

2.  The Veteran's TBI symptoms do not satisfy the criteria for impairment greater than level 2 in any facet.

3.  The Veteran's service-connected disabilities do not prevent him from engaging in gainful employment.


CONCLUSIONS OF LAW

1.  During the applicable appeals period, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for an evaluation in excess of 40 percent for service-connected TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, DC 8045 (2013).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to the initial adjudication of the Veteran's claim for an increased evaluation for service-connected PTSD in the May 2010 rating decision, he was provided notice of the VCAA in February 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for increased evaluation and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, such as in the case of the Veteran's TBI claim, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's TBI, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file. 

VA provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The information of record does not indicate that there is additional evidence relevant to the issue decided herein which has not been associated with the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159 . Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods. 

Where, as in the case of the Veteran's TBI, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

PTSD

The Veteran's service-connected PTSD is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

TBI

The Veteran's TBI is currently rated as 40 percent disabling in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a, DC 8045.
Emotional/behavioral problems that are determined to be residuals of traumatic brain injury are evaluated separately under 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  The Board finds that the Veteran's emotional/behavior dysfunction resulting from TBI is already addressed as part of the ratings discussed above for PTSD, and rating any such dysfunction separately would result in pyramiding.  As a result, the Board 
will not consider cognitive impairment or emotional/behavioral dysfunction when evaluating the Veteran's TBI. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet under the same table as cognitive impairment.  However, residuals with a distinct diagnosis may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the same table as cognitive impairment as well.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows: zero equals a noncompensable rating; a one equates to a 10 percent; a two equates to a 40 percent; and a three equates to a 70 percent.  For example, a 70 percent rating is assigned if three is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045.

Note (1) explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, only one rating is assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  Id., Note (1).

The symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2). 

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. Id., Note (3). 

Finally, the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id., Note (4).

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

PTSD

The Veteran contends that his service-connected PTSD is worse than currently reflected by his evaluation of 30 percent.

A review of the Veteran's service treatment records revealed complaints of memory loss or amnesia on a pre-separation questionnaire in March 2009.  The Veteran indicated that he had been "pretty forgetful lately."

The Veteran was provided with a VA examination in May 2009.  The Veteran reported some recurring recollections of events, distressing dreams, increased arousal and some intense flashbacks.  On examination, the Veteran's behavior, appearance and hygiene were appropriate.  Orientation was within normal limits.  Affect and mood were abnormal with depressed mood and constricted affect.  Speech and communication were within normal limits.  Panic attacks were absent.  There were no delusions or hallucination history present.  No suicidal or homicidal ideations, intent, or plan.  Obsessional rituals were absent.  Thought processes were appropriate.  Judgment was not impaired.  Memory was not impaired.  The examiner reported that there was not any difficulty in performing activities of daily living and that the Veteran was more likely than not able to establish and maintain effective work but not social relationships.  The Veteran's global assessment of functioning (GAF) score was 50, denoting moderate symptomatology.  The examiner reported that the Veteran was competent to manage his own VA benefits in his own best interest.

A review of the Veteran's VA outpatient treatment records shows that he has received treatment for his PTSD.  In June 2009, the Veteran reported depressed mood, difficulty with sleep (frequent, waking), anhedonia, poor concentration, feelings of worthlessness, nightmares (once per week), intrusive thoughts, anger/irritation, hypervigilance, exaggerated startle response, emotional numbing, feeling detached from others, difficulty coping with crowds, and avoidance.  The Veteran was alert and oriented.   He was well groomed and casually dressed in shorts and a t-shirt.  His mood was euthymic and affect was appropriate to content.  Based on information gathered during the interview, remote and recent memory appears to be intact.  Psychomotor activity was neither increased nor decreased.  The Veteran denied any current suicidal or homicidal ideation or audio or visual hallucinations.  The Veteran was diagnosed with PTSD and depression not otherwise specified.

In a July 2009 VA outpatient treatment record, the Veteran was seen for continuing treatment of his PTSD. There was a finding of no anxiety or depression.  Mood and affect were normal.  Immediate, short-term, and long-term memory was intact.  There were no delusions or hallucinations.

In an August 2009 VA outpatient treatment note, the Veteran reported symptoms of anger and frustration.  The Veteran was alert and oriented.  His mood was neutral and his affect appropriate to content.  The Veteran displayed appropriate attention to matters of personal hygiene and was casually dressed in shorts and a t-shirt.  His speech was spontaneous and fluent with no aphasias noted.  Eye contact was good and his thought processes were logical and goal directed.  The Veteran denied any current suicidal or homicidal ideation or audio or visual hallucinations.  The Veteran was diagnosed with PTSD and depression not otherwise specified.

In an August 2010 VA outpatient treatment record, the Veteran was seen for continuing treatment of his PTSD. There was a finding of no anxiety or depression.  Mood and affect were normal.  Immediate, short-term, and long-term memory was intact.  There were no delusions or hallucinations.

The Veteran was provided with an additional VA examination in March 2010.  The examiner noted that the Veteran was a reliable historian.  Orientation was within normal limits, but he had poor eye contact during the exam.  Affect and mood showed anxiety and depressed mood, which occurs near-continuously and did not affect the ability to function independently.  The Veteran reported anxiety usually with re-experiencing the trauma.  He had signs of suspiciousness in that he "looked around" and felt "nervous" when out.  There were passive thoughts of death, as well as thoughts about why others were killed and not him.  The Veteran indicated that he was thinking about becoming a father soon and denied that he would act on the thoughts.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as intrusive thoughts, nightmares, flashbacks, distress on exposure to reminders of trauma, anger and irritability with yelling or cussing or impulse control problems, depression, poor sleep, and avoidance.  The Veteran was assigned a GAF score of 50.  The examiner diagnosed PTSD, alcohol abuse, and substance abuse.  The symptoms of each mental disorder could be delineated from one another.  It was more likely than not that the drinking and drug use was an attempt to deal with PTSD symptoms. The Veteran was found to be capable of managing benefit payments in his own best interest.

In December 2010, the Veteran was seen for complaints of having chronic sleep impairment since 2009.  It was noted that the Veteran had a history of PTSD.  He was provided with sleep medication.

In March 2012, the Veteran's VA outpatient treatment records show that he was seen in order to get a consultation prior to obtaining a job as a border patrol agent.  It was noted that symptoms of his PTSD remained, but were not as significant as in his prior examination.  There was a finding of no anxiety or depression.  Mood and affect were normal.  Immediate, short-term, and long-term memory was intact.  There were no delusions or hallucinations.

The Veteran was provided with an additional VA examination in April 2012.  The examiner noted that there had been significant changes in the Veteran's PTSD since the onset of his condition.  This include increased symptoms of social isolation and withdrawal, difficulty being around people, frequent fist fights and frequent conflicts with others, and conflicts in his marriage.  However, the examiner also noted that the Veteran claimed that the status of his marriage was good.  It was additionally noted that the Veteran had not been employed since leaving the military, however, it was noted that the Veteran had been attending college for at least two years post-service.  The Veteran reported that he was currently actively seeking employment and that he had taken a part-time job shooting crows that were eating crops.  However, he stated that he quit that job due to the smell of gunpowder reminding him of military service.  He stated that he had difficulty finding employment due to inability to be around people.  The Veteran indicated complaints of depressed mood, anxiety, suspiciousness, panic attacks that occur more than once per week, chronic sleep impairment, short-term and long-term memory impairment, difficulty in understanding complex commands, impaired judgment, disturbances in motivation or mood, difficulty in establishing or maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.

It was noted that the Veteran had not sought and was not receiving any treatment for his condition.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that it is not possible to differentiate what portion of each of the Veteran's symptoms is attributable to the TBI and mental diagnosis because there is significant overlap of the symptoms of PTSD and TBI.  In addition, the two diagnoses exacerbate each other.  The Veteran was diagnosed with PTSD and alcohol abuse and given a GAF score of 45.

The Veteran was administered an additional VA examination in May 2013 to assess the cumulative effects of his service-connected disabilities on his employability.  The examiner noted that the Veteran was service-connected for PTSD.  It was further noted that a recent VA examination in April 2012 showed moderate to severe symptoms.  However, during an outpatient treatment visit in March 2012, it was reported that the Veteran showed no signs of depression or anxiety.  His mood and affect were reported as normal. The 2013 examiner found that there was some conflicting evidence regarding the extent of limitations regarding the Veteran's service connected conditions.  However, it was noted that subjective information generally obtained during visits for treatment are more reliable than that which is obtained during disability examinations.  Furthermore, symptoms of TBI and PTSD tend to improve over time, which suggests the symptoms reported in the more recent VA examination is less reliable compared to the lesser symptoms of the March 2012 treatment note.

TBI

The Veteran contends that his service-connected TBI is worse than currently reflected by his evaluation of 40 percent.

A review of the Veteran's service treatment records revealed complaints of memory loss or amnesia as well as a history of unconsciousness or a concussion on a pre-separation questionnaire in March 2009.  The Veteran indicated that he had been "pretty forgetful lately."

A review of the Veteran's VA outpatient treatment records revealed that he had been treated for his TBI.  In a September 2009 record, it was indicated that the Veteran reported symptoms of mild dizziness, mild loss of balance, mild poor coordination, moderate headaches, mild blurred vision, mild sensitivity to light, severe hearing difficulty, moderate sensitivity to loud noise, severe numbness and tingling of body parts, severe concentration problems, severe forgetfulness, severe difficulty in making decisions, mild changes in taste or smell, severe slowed thinking, mild fatigue, severe difficulty falling or staying asleep, moderate anxiety, moderate depression, severe irritability, and severe poor frustration tolerance.  Findings were consistent with a diagnosis of TBI.

The Veteran was provided with a VA examination in March 2010.  The Veteran described the onset of his condition as after being exposed to an improvised explosive device in 2006.  He claimed symptoms of headaches that prevent him from going to work, but not from performing household chores, that occur 3 times per month and last for approximately 3 hours.  Mood swings and confusion were reported, as well as problems with attention and concentration and slowness of thought.  He has memory problems, in that he is unable to remember the events of the week prior.  Fatigue of a moderate severity was reported.  There is blurred vision after 30 minutes of reading and photophobia, particularly bright sunlight.  There were no other symptoms reported.  The Veteran indicated that his symptoms have generally been improving.  The Veteran cannot perform heavy work like lawn mowing or window washing due to dizziness and headaches.  The objective factors are loss of memory and a history of loss of consciousness.

In March 2012, the Veteran's VA outpatient treatment records show that he was seen in order to get a consultation prior to obtaining a job as a border patrol agent.  It was noted that symptoms of his TBI were present, but were represented by minimal memory defects.  Immediate, short-term, and long-term memory was intact.  No gross sensory defects were shown.  The Veteran was alert and able to follow simple commands.  It was noted that the Veteran had initially developed marked difficulty with attention and concentration as also forgetfulness. The problem with memory remains though is not as severe as before.  Additionally, the hearing loss has also improved and he does not have significant tinnitus.

The Veteran was provided with an additional VA examination in April 2012.  Upon objective testing it was noted that there was moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; moderately impaired judgment for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; social interaction is frequently inappropriate; often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; motor activity normal; moderately severely impaired visual spatial orientation, gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system); three or more subjective symptoms that moderately interfere with work: instrumental activities of daily living; or work, family or other close relationships (examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision,
headaches requiring rest periods during most days); one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time (may rely on gestures or other alternative modes of communication, but able to communicate basic needs); and normal consciousness.

The Veteran was administered an additional VA examination in May 2013 to assess the cumulative effects of his service-connected disabilities on his employability.  The examiner noted that the Veteran was service-connected for TBI.  It was also noted that an April 2012 VA examination revealed moderate cognitive deficits.  However, this is also based on subjective effort of the Veteran.  Looking through VA records, a very thorough visit from March 2012 showed that the Veteran scored well on the mini-mental status exam, with minimal residuals evident from his TBI.  Given that subjective reports from patients are more accurate during treatment visits versus disability visits, it is more, likely that the March 2012 record  is more accurate.  Furthermore, symptoms of TBI and PTSD tend to improve over time, which suggests the symptoms reported in the more recent VA examination is less reliable compared to the lesser symptoms of the March 2012 treatment note.





Analysis

PTSD

The Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores throughout the appeals period were predominantly in the range of 50, with a single score of 45.  GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  Thus, the Veteran's GAF scores alone reflect PTSD that was predominantly of an overall serious nature over the course of the appeal without treatment or the use of medication.  As such, these scores alone would merit the assignment of a 50 percent rating for the Veteran's service-connected adjustment disorder with depressed mood, as a 50 percent rating requires a more severe impairment manifesting in reduced reliability and productivity in occupational and social endeavors, not just an occasional impairment while generally functioning satisfactorily in all other respects, as the Veteran is able to do in this case in performing his activities of daily living and leisure since he was mostly in the role of a college student.

However, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's  VA outpatient treatment records and VA examinations.  Here, the Veteran's VA outpatient treatment records have shown PTSD that initially was treated after leaving service in April 2009 as a mild to moderate condition, manifesting in symptoms of depressed mood, difficulty with sleep (frequent, waking), anhedonia, poor concentration, feelings of worthlessness, nightmares (once per week), intrusive thoughts, anger/irritation, hypervigilance, exaggerated startle response, emotional numbing, feeling detached from others, difficulty coping with crowds, and avoidance.  This was also shown on the May 2009 VA examination.  However, by, July 2009,  the Veteran was no longer even displaying symptoms of anxiety or depression as well as the fact that his memory appeared to be normal.  With the exception of a minor incident with frustration and anger in August 2009 and A VA examination that showed that the Veteran's anxiety and depression symptoms had returned, though more likely due to exacerbation by the use of alcohol and drugs, the Veteran's condition continued to display improved symptoms with no depression, anxiety, or memory problems through August 2010.  A treatment note in December 2010 showed increased sleep problems.  However, in March 2012, such problems, as well as depression, anxiety, and memory problems appeared to have again resolved and that the Veteran was actively trying to obtain employment as a border patrol agent.

The Board notes that the Veteran's April 2012 VA examination, did reflect symptoms of a drastic worsening from the time period prior, particularly in light of how minimal the Veteran's symptoms had been in the treatment notes from just one month earlier.   The examiner noted that the Veteran's symptoms represented occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the Board finds that this examination, when taken within the context of the evidence of record, does not accurately reflect the actual condition of the Veteran's PTSD.  First, the Veteran's subjective symptom complaints contradict what appears in the prior treatment records.  The Veteran reported symptoms in this examination, such as suicidal ideation and panic attacks more than once a week, which had never been brought up in any previous correspondence, VA examinations, or treatment records.  In particular, his reporting of difficulties entering a working environment or working around firearms is inconsistent with his attempts to obtain employment with a border patrol unit less than one month earlier.

Second, the VA opinion obtained in May 2013 noted that, in light of the stark discrepancies of the April 2012 VA examination and prior medical findings, there was a high indication of symptom embellishment.  As such, the examiner provided that the Veteran's treatment records, as they were for the sole purpose of treatment and not for financial gain, should be afforded more value than the April 2012 VA examination.  

The Board takes note of the Veteran's symptom complaints and finds that he is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements are not presumed credible because his complaints of symptoms have not been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  As such the Board affords the April 2012 VA examination low probative value against the manifest weight of the other medical evidence of record.

The Veteran's overall mild to moderate symptoms were present throughout the appeal period.  Overall, it appears from the treatment record that the Veteran's symptoms had intermittently moderate effects on certain areas of his life, such as relationships with family and friends, but did not have a continuous serious effect on most areas of his life, in particular employment, activities of daily living, or recreation.

All of this evidence persuasively suggests that, during the appeals period, the Veteran's service-connected PTSD was manifested by just occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), albeit with minimal socialization with family and friends.  Additionally, the Veteran's medical records from the time period in question contained consistent reports of no significant symptoms, with occasional and intermittent anger and sleep issues.  All of these symptoms are either included in the list suggested by the Rating Schedule in assigning a 30 percent rating for PTSD or similar to symptoms reflective of that degree of impairment.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD.  The record evidence shows that those manifestations (occupational and social impairment with reduced reliability and productivity) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  There have also not been any reports of hospitalization or excessive absence from work due to his PTSD. Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson, 12 Vet. App. at 119.


TBI

After reviewing the lay and medical evidence of record, the Board finds that the evidence does not warrant a disability rating in excess of 40 percent for the TBI. 

In treatment records and VA examination, the Veteran's TBI had been manifested by a rather mild presentation of limited symptoms, to include dizziness, visual problems, hearing problems, and memory problems.  In fact, by the time of an evaluation in March 2012, the Veteran's symptoms had been reduced to only a minor memory problem that was improved from the initial complaints.

However, based upon the findings of the April 2012 VA examination, the Veteran's TBI, less than one month after displaying a symptom presentation that had all but resolved, showed manifestations that represented a much more serious disorder.  Using those findings and applying the Schedule, a level of severity of "3" would be assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.   See 38 C.F.R. § 4.124a, DC 8045

A level of severity of "2" would be assigned for the Judgment facet, indicating that an examiner has found evidence of moderately impaired judgment, including symptoms such as for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  See Id.
 
A level of severity of "2" would be assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is frequently inappropriate.  See Id.

A level of severity of "3" would be assigned for the Orientation facet, indicating that an examiner has found evidence such as often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  See Id.

A level of severity of "0" would be assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  See Id.

A level of severity of "2" would be assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence such as moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).  See Id.

A level of severity of "2" would be assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  See Id.

A level of severity of "2" would be assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  See Id.

A level of severity of "3" would be assigned for the Communication facet, indicating that an examiner has found evidence such as inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  See Id.

Based upon the above, the evaluation that would be warranted would be 70 percent based upon the highest severity level of "3," which could be assigned for the following facets: memory, attention, concentration, executive functions; orientation; communication.  See Id.

However, the Board finds that that the results of the April 2012 VA examination are not reliable and, therefore, not probative.  First, the Veteran's subjective symptom complaints contradict what appears in the prior treatment records.  The Veteran reported symptoms in this examination, to include extreme difficulties with communication, spatial orientation, and more severe memory impairment, which had never been brought up in any previous correspondence, VA examinations, or treatment records.  

Second, the VA opinion obtained in May 2013 noted that, in light of the stark discrepancies of the April 2012 VA examination and prior medical findings, there was a high indication of symptom embellishment.  As such, the examiner provided that the Veteran's treatment records, as they were for the sole purpose of treatment and not for financial gain, should be afforded more value than the April 2012 VA examination.  

The Board takes note of the Veteran's symptom complaints and finds that he is competent to testify as to the severity of the symptomatology associated with his service-connected TBI during the time period in question.  See Jandreau, 492 F.3d at 1372.  However, the Veteran's statements are not presumed credible because his complaints of symptoms have not been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  As such the Board affords the April 2012 VA examination low probative value against the manifest weight of the other medical evidence of record.

Therefore, the remaining probative evidence of record is more suggestive of an evaluation of 40 percent, as his symptoms appear to have been minimal at onset and have resolved to only mere memory problems at worst.  No other significant manifestations or facets have been reported outside of the non-probative April 2012 VA examination.  Accordingly, an evaluation in excess of 40 percent is not warranted.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected TBI.  The record evidence shows that those manifestations (moderate or greater manifestations in multiple facets) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected TBI.  There have also not been any reports of hospitalization or excessive absence from work due to his TBI. Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted. The evidence of record does not warrant a rating in excess of that assigned for the Veteran's TBI at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson, 12 Vet. App. at 119.

TDIU

The Veteran is currently service-connected for TBI that is 40 percent disabling, PTSD that is 30 percent disabling, tinnitus that 10 percent disabling, left ulnar nerve peripheral neuropathy that is 10 percent disabling as well as left ear hearing loss, status-post left ring finger laceration injury, and acne.  The Veteran's combined evaluation is 70 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met.

As the Veteran meets the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU is not warranted.

The Board has determined that, despite the Veteran's statements to the contrary, he is still capable of gainful employment.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicating that he last worked in April 2009, while on active duty.  The Veteran additionally indicated that his service-connected PTSD and TBI, in particular, have limited his job opportunities.

A review of VA medical records shows, in a June 2009 social work noted, that the Veteran began attending school full-time.  It was further noted that the Veteran had already completed 21 hours of credits in 2003 prior to his discharge from the military.  The Veteran was described as a good student, earning average grades.  In a February 2012 treatment note, it was indicated that the Veteran had applied for a position with the border patrol and was seeking a physical examination to show that he was fit to work.  There is no indication given that the Veteran was not found to be fit for employment.

A VA examination dated May 9, 2013, shows that the Veteran is fully capable of securing and maintaining gainful employment.  The examiner reviewed the Veteran's records and stated that the QTC examination results are based solely on his subjective reports of symptoms which are not consistent with a comprehensive examination conducted in March 2012 as part of a preemployment physical, which showed improvement in his service-connected disabilities.  The examiner further stated that the information reported during the QTC examination is considered
less reliable than VA clinic visits, as subjective information generally obtained during visits for treatment is more reliable.  Additionally, the examiner noted that symptoms of TBI usually improve over time.  TBI either remain the same or
improve as the condition stabilizes.  Records note that the Veteran is muscular and well built.  Therefore, limitations resulting from the left hand would be noticeable as atrophy would occur.  The evidence does not show atrophy of the left hand.  The examiner opined that the Veteran is able to secure meaningful employment of some type.  The audiology examination did not show that the Veteran currently has hearing loss for VA purposes, which would indicate improvement in this
condition as well.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to a service-connected disability.  

The Board notes that the only evidence supporting the Veteran's unemployability are his claims.  Although the Veteran is competent to report whether he is currently working or not, as such is in the realm of first-hand experience, the Board finds that he is not credible in his claims.  The Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate).   Here, the medical evidence of record, via the Veteran's treatment records and VA examinations, show that, although the Veteran has not been shown to be working a job during the appeals period, he has attended school on a full time basis and attempted to apply for work, for which it has not been shown that he was otherwise unqualified.  The Board notes that the Veteran's statements to his treatment providers in regard to his abilities in school and applying for a job, thus showing support for a higher propensity for employability, are given greater weight due to the nature of the doctor/patient relationship.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Furthermore, the Board notes the inconsistency in the Veteran's statements regarding his employability to his treatment providers versus his statements to the VA for the purposes of obtaining compensation benefits further diminishes his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (2005) (In making a credibility determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).

Apart from the VA examinations of record, the record does not reflect any favorable opinions regarding the Veteran's unemployability.  Of these, the Veteran's 2013 VA examination offered the most probative opinion of record, as it took account of the Veteran's medical history, to include focusing only on his service-connected disabilities, as well as the Veteran's educational and occupational background, and issued a well-reasoned rationale.  This opinion found that, taking only the service-connected disabilities into account, the Veteran was not precluded from securing or maintaining gainful employment and, in fact, some of his conditions had actually improved.

As such, the Veteran's lack of credibility coupled with the VA examiner's opinion that the Veteran's conditions do not prevent him from obtaining or maintaining gainful employment, provides support that the Veteran is not unemployable due to a service-connected condition.  Accordingly, entitlement to a TDIU is not warranted.


ORDER

Entitlement to an increased evaluation in excess of 30 percent for service-connected PTSD is denied.

Entitlement to an increased initial evaluation in excess of 40 percent for service-connected TBI is denied.

Entitlement to a total rating based on individual unemployability (TDIU) is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


